Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT                                        Style Definition: Pa13
                        FOR THE DISTRICT OF COLORADO

Civil Action No. __________________________      1:20-cv-03399 ____________________

LEWIS JONES; and

BRECKEN JONES; and

KJ, a Minor,
BY AND THROUGH PARENTS
LEWIS AND BRECKEN JONES
AS NEXT FRIENDS; and

RJ, a Minor,
BY AND THROUGH PARENTS
LEWIS AND BRECKEN JONES
AS NEXT FRIENDS; and

NJ, a Minor,
BY AND THROUGH PARENTS
LEWIS AND BRECKEN JONES
AS NEXT FRIENDS; and

             Plaintiffs,

v.

BOULDER VALLEY SCHOOL DISTRICT RE-2, Boulder, Colorado;


             Defendant.




                 AMENDED COMPLAINT FOR MONEY DAMAGES




                           I.   PRELIMINARY ALLEGATIONS

      1.     This is a civil rights action underfor money damages pursuant to 42 U.S.C. §1983   Formatted: Justified, Indent: First line: 0.5"


and based upon violations of the First and Fourteenth Amendments to the United States

                                             1
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 2 of 37




Constitution, brought to remedy a violation of constitutional rights of the Plaintiffs, who were

students and parents in Defendant Boulder Valley School District RE-2 (“BVSD”).

       2.      Superior Elementary School (“SES”) is in the Town of Superior, Colorado and is a

school within, and under the authority of, Defendant BVSD.

       3.      SES is a kindergarten-5th grade school.

       4.      Jenn Bedford (“Bedford”) was, during the relevant period, the Principal at SES, and

she remains employed with BVSD at a different elementary school.

       5.      As SES principal, Bedford carried out policies, practices, and decisions on behalf

of BVSD. Ex. 1, Ex. 2.

       6.      This is not a respondeat superior case.

       7.      On November 16, 2018 Plaintiffs received an email from Bedford indicating that

BVSD planned certain transgender programming for November 30, 2018 related to the BVSD

health education and human sexuality education. The programming was to include three “Queer

Kids Stuff” YouTube videos, the performance by a transgender choir of a transgender-themed

musical called “Raven’s True Self”, and classroom discussion on human sexuality, including

transgender issues. Ex. 1.”.

       8.      The musical was to be preceded with Two of the three YouTube videos, two of

which that were planned for showingin conjunction with the health/human sexuality education

programming were going to be shown to kindergarten through fifth grade students, and the third

of which was designated for second through fifth grade students. It was not stated in the email on

what day(s) the videos would be shown. The email provided internet links to the videos. A

classroom lesson led by each classroom teacher on the gender fluidity spectrum and gender roles

definitions was to occur the same day. Id.



                                                2
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 3 of 37




       9.      On November 18, 2018, Plaintiff parents received a second email from Bedford

that was apparently in response to negative parental reactions and media coverage generated by

her email of November 16, 2018. Ex. 26.

       10.     Between November 16 and November 19, 2018, Plaintiff parents viewed the videos

and noted that theythe videos’ messages are decidedly intolerant of views such as Plaintiffs’

religious views. The videos are replete with negative value judgments of persons with differing

opinions to those espoused in the videos. In particular, the videos label opposing views as “mean”

and “confused,” and they assert that someday people who hold differing views, as do Plaintiffs

based on their religion, “will know better.”

       11.     Based upon their sincerely- held religious beliefs, Plaintiff parents determined to

opt their students out of all the transgender programming.

       12.     On November 19, 2018, Plaintiff parents sent an email to Bedford explaining their

concerns, including that the decision to present transgender programming, as well as the opinions

expressed in the programming videos, were intolerant, divisive, and in direct opposition to their

religious views.

       13.     On November 26, 2018, Bedford responded by email to Plaintiff parents, telling

them that they could opt out of only one component of the transgender programming—namely the

musical, “Raven’s True Self.” Ex. 7.

       14.     What Plaintiff parents also learned around November 26, 2018 is that classroom

discussions were planned whereby teachers would reinforce the objectionable messages of the

videos and the play.




                                                3
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 4 of 37




       14.15. On November 27, 2018, Bedford emailed Plaintiff parents to inform them of an                 Formatted: Justified, Indent: First line: 0.5"


upcoming email to include a link for all parents to opt their children out of the performance of

“Raven’s True Self.” Ex. 7.

       15.16. While SES provided an online opt-out form for “Raven’s True Self.” An opt-out

was not offered or provided for the objectionable videos. or the associated classroom lessons. Ex.

8.

       16.17. On November 27, 2018, Plaintiff parents, in the hope of preserving their and their

children’s free exercise rights and their right to raise their children as they see fit, filed a formal,

confidential complaint, known as an “AC-E2” complaint, with BVSD pursuant to official BVSD

policies. Plaintiffs’ complaint was based on religious discrimination. Ex. 4.

       17.18. On Thursday and Friday, November 29 and 30, 2018, Plaintiff parents kept their

SES children home from school because of their religious objection to the material that would be

presented both in videos and in the musical.

       18.19. On Sunday, December 2, Plaintiff parents emailed each of the homeroom teachers

of their three SES students to explain their concerns about the transgender programming, to request

opt-out for each of their students from any transgender material, to request the immediate

segregation of their students in the event that transgender issues arise, and to request immediate

notification of such a situation.

       19.20. On Monday, December 3, 2018, Bedford emailed Plaintiff parents and Cc’d BVSD

Assistant Superintendent, Robbyn Fernandez and BVSD general counsel, Melissa Barber, in

response to the emails that Plaintiff parents sent to the homeroom teachers, saying,

“[u]nfortunately, we are not able to accommodate your request to proactively opt-out your students

from topics that might be offensive to your religious beliefs.” Ex. 2.



                                                   4
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 5 of 37




         20.21. However, BVSD was already in violation not only of Plaintiffs’ First and

Fourteenth Amendment rights, but also of BVSD’s written policies, including Nondiscrimination,

Teaching About Controversial Issues, and Human Sexuality. Ex. 12 at 14-16.

         21.22. Plaintiffs’ November 27, 2018 AC-E2 Complaint was unanswered as of January 6,

2019 when they filed an AC-E2 Amended Complaint to address additional issues. Ex. 9.

         22.23. BVSD finally responded long after the BVSD deadline to do so, and to this day,

BVSD has failed to answer several of the questions/issues raised in Plaintiffs’ AC-E2 Complaint

and Amended Complaint. In short, BVSD has refused to address some of the issues raised in the

Complaints.

         23.24. Plaintiffs’ email was forwarded to Bedford, who responded on behalf of BVSD in

an email in which she carbon copied BVSD assistant superintendent, Robbyn Fernandez and

BVSD general counsel, Melissa Barber. Bedford’s response expressly denied Plaintiffs’ request to

opt their children out of the problematic material on religious grounds, adding that SES would

continue to follow various BVSD policies. Ex. 2.

         24.25. On November 27, 2018, Plaintiffs filed a formal, confidential “AC-E2” complaint.

Ex. 4.

         25.26. Plaintiffs were also denied their right to free exercise of religion and the right to the

care, control, and upbringing of their children as protected under the First and Fourteenth

Amendments and as recognized in various court cases to opt their children out of the problematic

programming by steps that BVSD took behind the scenes. 1



1
  Under U.S.C.A. Const. Amend. 14, providing that no state shall deprive any person of liberty
without due process of law, “liberty” denotes, not merely freedom from bodily restraint, but also
the right of the individual to contract to engage in any of the common occupations of life, to
acquire useful knowledge, to marry, establish a home, and bring up children, to worship God

                                                    5
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 6 of 37




          26.27. In their AC-E2 complaint, Plaintiffs explained that the BVSD plan to teach

sexuality information without a parental exclusion request form as required by the BVSD Rights

and Responsibilities Handbook (“Handbook”) was inappropriate, demonized those whose views

differ from the views espoused in the curriculum, and violated their freedom of religion. Ex. 4.

          27.28. The District issued a partial response to Plaintiffs but substantially failed to respond

to the items raised in Plaintiffs’ AC-E2 complaint [Ex. 4] and amended AC-E2 complaint. [Ex. 9].

          28.29. On November 26, 2018, Plaintiffs notified the Principal of Superior Elementary

School, Jenn Bedford (“Bedford”) that because of their religious beliefs, they wished to opt their

elementary school children out of theall transgender and human sexuality programming. Ex. 7.

          29.30. Defendant School DistrictBVSD policies state that: “Under Colorado law, parents

may excuse students from any portion or portions of the School District’s comprehensive health

education, including human sexuality education.” Exs. 12, 13, 14, 15, and 16Ex. 1.

          30.31. Under Defendant School DistrictBVSD policies, parents have the right to be

informed regarding the content of these units of instruction or courses within the School

District’sBVSD’s comprehensive health education and to exclude their child from any specific

portion or portions of the instruction on the grounds that it is contrary to their religious beliefs and

teachings or closely held personal beliefs. Exs. 12 at 14, 15 and Exs., 13, 14, 15, and 16Ex. 1

Policy.

          31.32. Each school is required to send home information regarding the material to be

covered and a parental exclusion request form two weeks prior to the beginning of instruction on

comprehensive health education.


according to the dictates of his own conscience, and generally to enjoy those privileges long
recognized at common law as essential to the orderly pursuit of happiness by free men. Meyer v.
Nebraska, 262 U.S. 390, 43 S. Ct. 625, 67 L. Ed. 1042 (1923).

                                                    6
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 7 of 37




       32.33. Defendant SES did not initially send home the required parental exclusion request

form but later constructed its form [. Neither did SES send an overview of the topics and materials

to be presented in the curriculum. Ex. 2.Ex. 2

       33.34. The Colorado statutory framework on sex education is called the Colorado

Comprehensive Sex Education Act and is codified at C.R.S. §22-1-128 (the “Sex Ed. Act”).

       34.35. Pursuant to the Sex Ed. Act, teaching on gender roles is part of comprehensive

human sexuality education. C.R.S. §22-1-128(1)(a)(II), (b)(III), (2)(c),

       36.     The District’s published materials on health and human sexuality identify gender

issues as falling within the opt-out provisions for fifth graders, eighth graders, and high schoolers.

Ex. 1 Policy. 16.

       35.37. The opt-out provisions are substantially in keeping with the Health Ed. Act and the        Formatted: Justified, Indent: First line: 0.5"


Sex Ed. Act, and they create an expectation for parents in Defendants’ school district that they will

be allowed to opt their children out of listed sex and health topics/programming, including for

children younger than fifth grade.

       36.38. Among the topics listed in Exhibit 116 that parents may opt their children out of

are: negative influences and myths regarding sexual activity, gender expression and identity,

sexual orientation, gender stereotypes, labels and stereotypes regarding gender identity and sexual

orientation, healthy relationships, dating, marriage and intimacy.

       37.39. Despite this fact, Jennifer Bedford, the principal at Superior Elementary School

refused to allow the opt-out for the kindergarten through fifth graders, which Plaintiffs, on

religious grounds requested, in the interest of their children at Superior Elementary School

children. Ex. 2.




                                                  7
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 8 of 37




       38.40. In denying Plaintiffs’ requested opt-outs, Principal Bedford stated by e-mail,

“Unfortunately, we are not able to accommodate your request to proactively opt-out your students

from topics that might be offensive to your religious beliefs. We will continue to follow Board       Formatted: Font: Not Bold


policies, including Nondiscrimination, Teaching About Controversial Issues and Teaching About

Religion and Religious Issues in the Schools (specifically section A. Neutrality), and Human

Sexuality (each of these documents linked in original).” Ex. 2 Email.

       39.41. On November 27, 2018, Plaintiffs filed a formal, confidential “AC-E2” complaint         Formatted: Justified, Indent: Left: 0", First line: 0.5"


with Defendant BVSD. Ex. 4.

       40.42. On January 6, 2019, Plaintiffs supplemented their AC-E2 complaint with additional

material. Ex. 9.

       41.43. Plaintiffs complaint and supplemental complaint were responded to late and

incompletely. This demonstrates the disregard that BVSD maintained for Plaintiffs’ primary

reason for filing the complaint, which they echoed a number of times throughout: religious

discrimination and refusal to allow them to control their children’s educations. Ex. 4, 9.

       42.44. Plaintiffs ultimately filed a “KE” appeal of BVSD’s denial of their complaint. The

BVSD Board of Education refused to even hear their appeal, which amounts to more

discrimination. Ex. 28.

       45.     At the outset of the April 23, 2019 school board meeting where the issue before the

Board was whether it would hear Plaintiffs’ appeal, the chairperson School Board President, Tina

Marquis, gave an initial instruction to the large standing room only crowd that, “as always, this

will be a respectful place in which we can have rich discussions and talk about all of our students

and their needs.” Even so, audience members were permitted to cheer during the public comment




                                                 8
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 9 of 37




period when speakers espoused BVSD-aligned views. Hissing and similar audible expressions of

disapproval were permitted when Plaintiffs and others sharing their views spoke.

          46.   Likewise, attendees including young children at the April 23, 2019 BVSD board

meeting were permitted to hold large signs characterizing Plaintiffs’ views as hateful and unsafe.

Ex. 30.

          47.   At no did the school board or superintendent, all of whom had unobstructed views

of the large signs, ask attendees with these signs asked to lower their signs. For the entire evening,

those signed faced the very board that was about to vote on whether to hear the appeal. Id.

          48.   Some attendees wore t-shirts suggesting violence to protect transgender children.

Ex. 29.

          49.   At no time did the school board or superintendent ask attendees to cover t-shirts

promoting violence to protect transgender students against the likes of Plaintiffs.

          50.   The podium used by community members for public comment bore two 8½” x 11”

signs that faced speakers and were visible from across the room. The signs appeared to be made

from construction paper. Both had yellow “equals” symbols against a blue background. The

symbol is used in support of LGBTQ persons and to demonstrate opposition to anyone with whose

views those persons might disagree. Written in one of the yellow “equals” signs was “BVSD

Teacher.” It seemed to communicate the idea that there are LGBTQ teachers in BVSD and may

have been designed to generate additional feelings of sympathy or camaraderie with those teachers

and against Plaintiffs. Written in the other were the words, “Equal Rights For All.” The message

there is that LGBTQ persons do not have equal rights, that this is the fault of people like Plaintiffs,

and that opposing people like Plaintiffs is calculated to bring about equal rights for LGBTQ




                                                  9
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 10 of 37




 persons. The signs were permitted to remain for some time before an unknown person took them

 down.

         51.    Superintendent Rob Anderson also commented at the outset of the meeting, saying

 that BVSD “has long been a leader in the support and celebration of diversity. We are nationally

 known for our practices and policies that support our LGBTQ community. BVSD stands firm

 behind our transgender students. There may not be a more vulnerable population in our school

 district or a group of students who count on us more to protect them. We are proud of our policies

 and practices that make our transgender students feel welcome and safe.” He went on to say that

 BVSD has “a history of working with parents who have asked us for accommodations and

 flexibility around programming that conflicts with their beliefs. Where appropriate, we have not

 judged those beliefs and have worked with those families to accommodate these individual

 desires.” BVSD apparently does not find it “appropriate” to accommodate the religiously-

 motivated desires of Plaintiffs to simply opt out of transgender programming.

         52.    Throughout the public comment portion of the school board meeting, there were

 audible expressions of approval and disapproval of speakers’ messages would not be tolerated.. In

 what had becomewas emblematic of BVSD discrimination ofagainst Plaintiffs, the BVSD

 chairperson ignored her own directive to the crowdand Rob Anderson’s remarks about mutual

 respect and allowed attendees to cheer for speakers they liked who share BVSD’s views—namely

 that transgender programming should be part of even elementary education—and to literally hiss

 at Plaintiffs and other parents who simply and kindly asked that the appeal be heard.

         53.    All these circumstances at the April 23, 2019 school board meeting made Plaintiffs

 feel unwelcome, unsafe, unprotected, disrespected, and discriminated against by BVSD.

         54.    Plaintiffs spoke to express their belief that all children should be supported equally.



                                                  10
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 11 of 37




 43.                                                                                                    Formatted: Normal, Justified, No bullets or numbering


                                 II.     JURISDICTION AND VENUE

        44.55.      This action arises under the United States Constitution, particularly the First     Formatted: Justified, Indent: Left: 0", First line: 0.5"


 and Fourteenth Amendments; and under federal law, particularly 28 U.S.C. § 2201, 42 U.S.C. §§

 1983 and 1988.

        45.56. This Court is vested with original jurisdiction over these federal claims by operation

 of 28 U.S.C. §§ 1331 and 1343. based on 42 U.S.C. §1983.

 46.    This Court is vested with authority to grant the requested damages by operation of 28

        U.S.C. §§ 2201 and 2202, and pursuant to Federal Rule of Civil Procedure 57.

        47.57. This Court is authorized to issue the requested relief pursuant to 42 U.S.C. § 1983      Formatted: Justified, Indent: Left: 0", First line: 0.5"


 and Federal Rule of Civil Procedure 65.

        48.58. This Court is authorized to award the requested compensatory damages in an

 amount to be proven at trial pursuant to 28 U.S.C. § 1343.

        49.59. This Court is authorized to award attorney fees pursuant to 42 U.S.C. §1988.

        50.60. Venue is proper in the United States District Court for the District of Colorado

 Under 28 U.S.C. § 1391(b), in that the events giving rise to the claim occurred within the district.

                          III.         IDENTIFICATION OF PLAINTIFFS                                     Formatted: Indent: Left: 0", First line: 0"


        51.61. Plaintiffs Lewis Jones, Brecken Jones, who are next friends of ____ Jones, ____          Formatted: Justified, Indent: Left: 0", First line: 0.5"


 JonesKJ, NJ, and ____ JonesRJ, are residents of Boulder County, Colorado.

        52.62. Plaintiffs Lewis Jones and Brecken Jones are Christians.

        53.63. Plaintiffs Lewis Jones and Brecken Jones had three children in Superior Elementary

 School in Boulder County, Colorado at the time of the events that give rise to this action.




                                                 11
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 12 of 37




           54.64. Pursuant to their sincerely held religious beliefs, Plaintiffs wished to exclude their

 elementary school children from programming involving themes of human sexuality and gender

 issues.

           65.    Plaintiffs communicated their religious beliefs and their desire to exclude their

 children from the human sexuality and gender issues programming to the Principal of SES. Ex. 7.

           55.66. The school violated Plaintiffs’ religious liberties and Colorado’s statutory             Formatted: Justified, Indent: Left: 0", First line: 0.5"


 protections for parents who wish to opt their children out of programming involving themes of

 human sexuality and gender issues.

           56.67. Plaintiff parents maintained a practice of reviewing school programming to ensure

 that they knew what was planned for their children.

                           IV.     IDENTIFICATION OF DEFENDANTS                                            Formatted: Indent: Left: 0", First line: 0"


           57.68. Defendant Boulder Valley School District RE-2, Boulder, Colorado (“BVSD”) is a           Formatted: Justified, Indent: Left: 0", First line: 0.5"


 body politic and corporate that may sue and be sued.

           58.69. The DistrictBVSD is organized under the laws of the State of Colorado.

           59.70. Local governmental units, such as school districts, are considered persons to which

 42 U.S.C. 1983 applies. 2

           60.71. The DistrictBVSD is charged with the administration and operation of Superior

 Elementary School (SES).

           61.72. As a governmental entity, BVSD is charged with overseeing the operation of SES

 and the enactment and enforcement of BVSDenacts policies, both formal and informal, including

 those related to the constitutional rights of parents to direct the education and upbringing of their




 2
     Monell v. Department of Soc. Servs., 436 U.S. 658 (1978).
                                                    12
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 13 of 37




 children and to live according to their religious beliefs, as well as overseeing compliance by BVSD

 schools with its policies and with state law by its schools.

        62.73. BVSD is responsible for its and its schools’ decisions regarding permitting

 statutory opt-outs, as well as. It is responsible for those of its schools, and for denyingthe decision

 to deny Plaintiffs their constitutional and statutory right to opt their elementary children out of

 programming that violates their religious beliefs.

        63.74. The District is likewise responsible for the implementation and application of its

 policies on health education and human sexuality education.

        64.75. Pursuant to BVSD policies and practice, BVSD has repeatedly and in various ways

 denied Plaintiffs’ fundamental right to direct the education of their children, have denied Plaintiffs

 the right to exercise their sincerely held religious beliefs, havehas violated BVSD policy in

 numerous ways beginning with depriving Plaintiffs of their First Amendment free exercise and

 Fourteenth Amendment due process rights, including by publicizing Plaintiffs’ complaint, and

 have violated BVSD policies by denying Plaintiffs the right to exclude their children from certain

 health education programming and human sexuality education programming and by refusing to

 provide advance information about that programming.

                                V.      FACTUAL ALLEGATIONS                                                Formatted: Indent: Left: 0", First line: 0"


 BVSD has a practice of discriminating against Plaintiffs’ religious beliefs and against their             Formatted: Centered


            parental rights by violating its own policies regarding health education.

        65.76. AlthoughAlthough as of the events that give rise to this Amended Complaint BVSD             Formatted: Justified, Indent: Left: 0", First line: 0.5"


 had official written policies on the presentation of health topics and human sexuality education, its

 practice was to refuse to follow those policies when Plaintiffs (and other parents) indicated a desire




                                                   13
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 14 of 37




 to avail themselves of those policies based on their sincerely- held religious beliefs, which are

 protected under the First Amendment.

        66.77. Bedford stated in an email on November 19, 2018, “We will continue to follow

 Board policies, including Nondiscrimination, Teaching About Controversial Issues and Teaching

 About Religion and Religious Issues in the Schools (specifically section A. Neutrality) and Human

 Sexuality.” But that is exactly what BVSD did not do. Ex. 2.

        67.78. BVSD adopted policy IGAE (4/13/10) on health education. Some of the topics it

 includedincludes are: community and environmental health, consumer health, human growth and

 development, hereditary and developmental conditions, mental and emotional health, family life

 education, age appropriate instruction on family roles and expectations, child development, and

 parenting. Ex. 12 IGAE Health Ed.

        68.79. Additionally, BVSD adopted policy IGAE-E, which provides that “the goal of

 health education is to promote physical, intellectual, social, emotional and spiritual well being

 [sic], not just to prevent disease. A healthy school is one where all students receive consistent

 messages reinforcing their personal worth, supporting individual and family differences, and

 emphasizing personal responsibility for health choices.” Ex. 15 IGAE-E Health Goals15.

        69.80. IGAE-E echoes IGAE (Ex. 12): “Parents/guardians of all students shall be notified

 in writing prior to student’s involvement in a health education course of instruction. The notice to

 parents/guardians informs the parents that they may exclude their child from a specific portion or

 portions of the instruction on the grounds that it is contrary to the religious beliefs and teachings...

 .” Ex. 15 IGAE-E Health Goals15.

        70.81. IGAE-E also provides: “Upon request, each school shall give parents/guardians an

 opportunity to review the materials to be used and participate in a conference with the instructor



                                                   14
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 15 of 37




 and principal in order to assist the parent/guardian in determining whether to request an exemption

 for the student from a specific portion of the planned instruction.” Ex. 15 IGAE-E Health Goals15.

        71.82. BVSD produces a form called “Exclusion from Human Sexuality Curriculum” (the

 “Exclusion Form”). The Exclusion Form begins by explaining that under Colorado law, (parents)

 may exclude their children from any portion(s) of the BVSD sex ed. curriculum. It goes on to state

 that parents may exclude their children from any aspect of the health curriculum (even if it does

 not involve sex ed.) on the grounds that the instruction is contrary to yourthe parent’s or the child’s

 or your religious... beliefs. Ex. 16 Exclusion Form.

        72.83. The BVSD “Exclusion Form” sets forth what topics covered in Health Education

 with fifth graders qualify as sexual health issues. Among those are:

        Anatomy of male and female reproductive systems;

        Biology of conception to birth;

        Puberty - normal human variance;

        Personal hygiene practices and health and safety;

         Id.

        TheseEx. 16 Exclusion Form.

        73.84. The sexual health issues certainlylisted on the “Exclusion Form” pertain to                 Formatted: Justified, Indent: Left: 0", First line: 0.5"


 transgender studentstransgenderism.

        85.     The “Exclusion Form” sets forth what topics covered in Health Education with fifth

 graders qualify as health issues (but not sexuality education issues). Among those are:

        Gender stereotypes and body images in the media;

        Pro-Social behaviors that reduce violence and bullying;

        Id.



                                                   15
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 16 of 37




        74.86. The Health Topics listed on the same “Exclusion Form” apply to transgender issues.      Formatted: Justified, Indent: Left: 0", First line: 0.5"


        87.     The BVSD “Exclusion Form” sets forth what topics covered in Health Education

 with eighth graders qualify as health issues (but not sexuality education issues). Among those are:

        Gender expression and identity;

        Sexual orientation;

        Labels and stereotypes regarding gender identity and sexual orientation;

        Id.

        .

        88.     The BVSD “Exclusion Form” sets forth what topics covered in Health Education

 with high schoolers qualify as health issues (but not sexuality education issues). Among those are:

        Gender identity;

        Sexual orientation;

        Id.

        75.89. According to the 2018-2019 BVSD Rights and Responsibilities Handbook (the               Formatted: Justified, Indent: Left: 0", First line: 0.5"


 “Handbook”),, policy IGAE recognizes that both state statute and policies of BVSD protect the

 rights of parents of Kindergarten-8th graders to make important decisions about their child’s

 education regarding health, human growth and development and human sexuality. Furthermore,

 the Handbook affirms parents’ right to be informed and to exclude their students from any specific

 portion or portions of the instruction for religious reasons. 3 Ex. 12 Handbook at 14.




 3
   “Parents have the right to be informed regarding the content of these units of instruction or
 courses and to exclude their child from any specific portion or portions of the instruction on the
 grounds that it is contrary to their religious beliefs and teachings... .” Handbook at 14.
                                                 16
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 17 of 37




        76.90. The Handbook further provides that “[e]ach school will send home information

 regarding the material to be covered and a parental exclusion request form prior to the beginning

 of instruction.” IdEx. 12 Handbook at 14.

        77.91. The Handbook recognizes the same rights for parents of high schoolers. [Id.].

        78.92. In view of the BVSD Handbook’s reliance on state statute for compliance, it is

 appropriate to review the protections of Colo. Rev. Stat. § 22-25-106 the Health Education Act

 (the “Health Act”) in determining whether BVSD complied with its own stated policies.

        79.93. Each local comprehensive health education program which is adopted by a school

 district or board of cooperative services is bound by the Health Act. Colo. Rev. Stat. §22-25-106.

        80.94. Moreover, BVSD has adopted a local comprehensive health education program,

 and in its Handbook it has affirmatively constrained itself to abide by the Health Act. Ex. 12

 Handbook at 14.

        81.95. Under the Health Act, parents have the right to exempt their children from a specific

 portion of the program on the grounds that it is contrary to the religious beliefs and teachings of

 the student or the student's parent or guardian. Colo. Rev. Stat. §22-25-106.(4)(a).

        82.96. Under the Health Act, “The curriculum and materials to be used shall be made

 available for public inspection at reasonable times and reasonable hours and a public forum to

 receive public comment upon such curriculum and materials shall be held. Colo. Rev. Stat. §22-

 25-106.(4)(b)(II).

        83.97. BVSD transgender programming as contemplatedpresented in Queer Kid Stuff

 Videos and, in the musical, “Raven’s True Self”,” and in accompanying classroom lessons falls

 under BVSD health education policy IGAE. Ex. 13.




                                                 17
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 18 of 37




        98.     BVSD representatives, such as Bedford, asserted on various occasions that the

 transgender programming was for the benefit of transgender students and their acceptance in the

 SES community. Taking this to be true, the transgender programming certainly fell within the

 BVSD IGAE policy framework in that it ostensibly addressed community and environmental

 health, human growth and development, hereditary and developmental conditions, mental and

 emotional health, family life education, age -appropriate instruction on family roles and

 expectations, child development, and parenting.



        84.                                                                                         Formatted: Font: Bold
                                                                                                    Formatted: Justified, Indent: First line: 0.5", No bullets or
        By presenting gender identity lessons to kindergarten through fifth graders, by not         numbering
                                                                                                    Formatted: Justified, Indent: Left: 0", First line: 0.5"
 offering opt-outs for all such material, and by avoiding designation of gender identity lessons

 as sex ed., BVSD has a practice of violating its own policies regarding sex education and,

 thereby engaging in religious and parental rights discrimination against Plaintiffs.

        85.99. The District has an official written policy of informing parents that they may opt

 their children out of certain lessons on human sexuality. ExExs. 12, 14.

        100.    However, BVSD does not follow its written policy and instead had a practice of

 denying opt-outs. Exs. 8, 19.

        86.101.         Moreover, “human sexuality shall be a part of the health education          Formatted: Justified, Indent: Left: 0", First line: 0.5"


 curriculum.” Ex. 12.

        87.102.         Referring to District Policy IGAI (04/13/10), the Handbook states,

 “Instruction in human sexuality includes information dealing with the growth and development of

 the human body, human sexuality, and reproduction. Instruction is provided for every student in

 grades 5-8 and 10-12. The policy and regulation of human sexuality instruction outlines specific



                                                18
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 19 of 37




 topics and guidelines for teachers and acknowledges the rights of parents.” Ex. 12 Handbook at

 14.

         88.103.         Parental notification and exclusion from within the human growth and

 development/human sexuality portion of the curriculum is accomplished by use of the health

 education program Parental Exclusion Request form (IGAE-E or IGAE-E2). Ex. 20.

         89.104.         BVSD violated its own policy that “[o]nly District trained and approved

 staff shall teach the human sexuality curriculum.” And “Community‐based speakers may be used

 to enhance the health education curriculum by presenting timely and appropriate information on

 topics being covered in the learning materials. Such speakers must be approved by the health

 education coordinator and will be listed in the health teachers’ resource guide.” Ex. 20.

         90.105.         Plaintiffs found no evidence that this policy was followed. It appears that,

 like so many other BVSD policies, it was disregarded in favor of BVSD’s practice of using its

 policies as façades behind which it could impose its true desiresagenda while running roughshod

 over Plaintiffs’ civil rights.

         106.    BVSD violated its policies because of animus against Plaintiffs’ religious beliefs.

         91.107.         Although this case is not about Colorado law, in assessing whether the         Formatted: Justified, Indent: Left: 0", First line: 0.5"


 gender programming that gives rise to this action is covered by the state statute on human sexuality

 education (the “Sex Ed. Act”) as it existed in 2018, it is instructive to consider whether gender

 issues fall under the designation of sex ed.

         92.108.         The Sex Ed. Act provides that :

         The general assembly hereby finds and declares that:




                                                  19
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 20 of 37




        (I)     “Colorado youth have a right to receive medically and scientifically accurate            Formatted: Justified, Indent: Left: 0", First line: 0.5"


 information to empower them to make the informed decisions that promote their individual

 physical and mental health and well-being;

        (II)      This right applies to all youth regardless of...sexual orientation or gender

 expression;”

                        Colo. Rev. Stat. §22-1-128(1)(a)(II)                                             Formatted: Justified, Indent: First line: 0.5"


        93.109.         The Sex Ed. Act is instructive in that it provides that gender and transgender   Formatted: Justified, Indent: Left: 0", First line: 0.5"


 issues are an integral component of sex education:

        (III) The provisions of sexual and reproductive health education that incorporate

 comprehensive, evidence-based, culturally sensitive, and age-appropriate standards can result in

 youth delaying sexual activity until they are ready, avoiding unwanted consequences of sexual

 behavior, learning medically accurate information about their health, and promoting positive

 youth-friendly messages concerning growth, development, body image, gender roles, and all

 aspects related to healthy, safe relationships and sexual behavior.

        Colo. Rev. Stat. Ann. § 22-1-128(1)(b)(III)

        94.110.         Under the Sex Ed. Act, “‘Culturally sensitive’ means the integration of

 knowledge about individuals and groups of people into specific standards, requirements, policies,

 practices, and attitudes used to increase the quality of services. “Culturally sensitive” includes

 resources, references, and information that are meaningful to the experiences and needs of

 communities of color; immigrant communities; lesbian, gay, bisexual, and transgender

 communities; people who are intersex; people with physical or intellectual disabilities; people who

 have experienced sexual victimization; and others whose experiences have traditionally been left

 out of sexual health education, programs, and policies.”



                                                  20
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 21 of 37




         Colo. Rev. Stat. § 22-1-128(2)(c)

         In other words, from a legal standpoint, study of transgender communities and related

 matters is squarely in the category of human sexuality education.

         95.111.         BVSD Board member Richard Garcia concurs, saying in an email that state

 law requires sex ed. to be taught in aan LGBTQ, gender inclusive way and that parents have “every

 right” to opt their children out of sex ed. if they wish. Ex. 18.

         96.112.         In spite ofDespite the guidance of BVSD written policies and state law on

 point, BVSD engaged in a surreptitious campaign to subvert Plaintiffs’ religious rights and rights

 to raise their children according to their conscience. In February 2019 a regular electronic BVSD

 publication to teachers instructed:

         “We encourage you to intentionally weave one of the following equity-centered BLM

 guiding principles into your everyday teaching practice or an upcoming lesson:

         •       Restorative Justice

         •       Empathy

         •       Diversity

         •       Globalism

         •       Transgender Affirming

         •       Queer Affirming

         •       Intergenerational

         •       Black Families

         Engaging your students and families in these honest conversations will spark critical         Formatted: Justified, Indent: First line: 0.5"


         reflection and ultimately leads to systemic change on educational issues that impact social

 justice.” Ex. 5 at 2.


                                                   21
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 22 of 37




           97.113.        This email informed Plaintiffs that their struggle was even bigger than they         Formatted: Justified, Indent: Left: 0", First line: 0.5"


 previously understood. Indeed, they were facing not only a school district that had abandoned its

 written policies and aligned itself with AQEA Queer Endeavor, an organization that portrays

 Plaintiffs and those like them as hateful, judgmental, and intolerant, but they were also up against

 the Black Lives Matter organization, which has produced a great deal of LGBTQIA+ materials

 and made it available to school districts and others online. 4

           98.114.        The message violates not only the written BVSD sex ed. policies but reveals

 that BVSD has created aan anti-Christian climate and method of instruction that is designed to

 elude detection and, thereby, opt-out requirements. For, if BVSD teachers intentionally weave the

 principles described are woven into the fabric of students’ learningtheir everyday teaching

 practices, the principles might not be so easy to spot as material presented at assemblies. or

 designated “instructional events”. If, by design, it is difficult to spot, it will be difficult for parents

 to opt their children out, which is clearly the BVSD unwritten goal. Ex. 5 at 2.

           115.   The intentional weaving of ideology that teaches that people with differing views,

 like Plaintiffs, are hateful is itself discriminatory. This BVSD practice harmed Plaintiffs.

           99.116.        This is just one more way that BVSD, through efforts that violate its own            Formatted: Justified, Indent: Left: 0", First line: 0.5"


 written policies, undercuts families whose religious beliefs are not the same as the beliefs of

 BVSD.

 100.      In an email on April 9, 2019, Bedford told Plaintiffs, “"The only opt out opportunities

           that will be available are for the instructional events described in Ms. Fernandez’s

           determination. No other opt out opportunities are available unless otherwise provided in

           District policy." -Jennifer Bedford, CC Robbyn Fernandez 4/9/19.



 4
     https://neaedjustice.org/supporting-lgbtq-youth/ (accessed 11-16-20)
                                                     22
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 23 of 37




           101.117.      This informed Plaintiffs that their concerns were still not being addressed     Formatted: Justified, Indent: Left: 0", First line: 0.5"


 per BVSD written policies and confirmed yet again that the religious discrimination that they had

 encountered six months earlier was far from over.

           102.118.     Because BVSD policies indicate that gender issues are included in the sex

 ed. curriculum ([Ex. 16 Exclusion Form).] and because BVSD policies point to state statute as

 governing its sex ed. policies (Ex. 12 at 14.), and because the Sex Ed. Act makes it clear that

 gender and gender expression issues are a necessary component of sex ed., there can be no doubt

 that when BVSD presents programming involving gender and gender expression, it is a matter of

 sex ed.

           103.119.     All matters of sex ed. are also matters of health ed. because of how BVSD

 categorizes sex ed. Ex. 12 at pg. 14, Ex. 14.

           104.120.     BVSD teachers who present sex ed. information are required to “consult

 with the building principal for such training. To be an approved instructor for human sexuality, a

 teacher will be required to complete the District directed in-service training.” [Ex. 20.].

           105.121.     Plaintiffs have no evidence that any of their children’s teachers were

 approved instructors for human sexuality as of November 2018.

           106.122.     Notably, Ex. 14 suggests that sexuality education is not available to students

 below 5th grade. However, Ex. 12 makes clear that parents have the right to exclude their children

 from health education, including sex education, beginning with their kindergarteners.

           107.123.     BVSD provided an opt-out form for “Raven’s True Self.” ExExs. 8, Ex. 17.

           108.124.     Nevertheless, BVSD, in spite of its policies (including those indicating

 governance by Colorado law) and in spite of having effectively admitted that transgender

 programming constitutes sexuality education by providing the opt-out form for the performance



                                                  23
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 24 of 37




 of “Raven’s True Self”, BVSD has repeatedly denied that gender and transgender issues are

 properly a part of its sex ed. curricula and that such curricula can be opted out of. [Ex. 1, Ex. 2.].

         BVSD has a practice of religious discrimination against Plaintiffsthat was revealed in           Formatted: Justified, Indent: First line: 0.5"


 handling the dispute and Plaintiffs’ formal complaints and which harmed Plaintiffs.

         109.125.           Plaintiffs are deeply religious, and they conduct themselves according to     Formatted: Justified, Indent: Left: 0", First line: 0.5"


 their religious beliefs.

         110.126.           Among Plaintiffs’ religious beliefs is that all people should be treated as

 having inestimable worth because they are created in the image and likeness of a loving God who

 sent His only Son to die for the sins of all people, equally. This belief governs Plaintiffs’

 interactions and demands that everyone be treated with honor and respect.

         127.    On paper, BVSD encourages the reporting of unlawful discrimination or

 harassment as defined in Board policy to immediately report it to an administrator, counselor,

 teacher or the district's compliance officer and file a complaint as set forth in BVSD Regulation

 AC-R. “No student shall be subject to adverse treatment in retaliation for any good faith report of

 discrimination or harassment.” Ex. 12 at 16.

         128.    But the reality is that that in numerous ways as detailed in this Amended Complaint,

 BVSD has a practice of discriminating against those with religious beliefs, including Plaintiffs.

         111.129.           Bedford’s November 16, 2018 email indicating a transgender performance        Formatted: Justified, Indent: Left: 0", First line: 0.5"


 and related videos to be shown in conjunction with said performance violated Plaintiff’s religious

 freedom as recognized in the First Amendment of the United States Constitution because it

 informed elementary school parents of sex ed. events for which there wasprovided no opt-out even

 though an opt-out was required. precisely because some hold religious beliefs that conflict with

 teachings of BVSD. Ex. 1, Ex. 2. Compare Ex. 13, 14.



                                                     24
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 25 of 37




        112.130.        Plaintiffs, almost immediately upon learning of the planned “Queer

 KidKids Stuff” videos and the planned presentation of “Raven’s True Self”, emailed Bedford to

 voice their concerns. Ex. 19.

        131.    On November 26, 2018, Bedford initially responded to Plaintiffs’ initial email on

 the subject by stating that noshe had reviewed the material and determined its appropriateness. She

 also pointed to BVSD Guidelines Regarding Support of Students and Staff who are Transgender

 AC-E3. Ex. 22.

        113.132.        Bedford later responded to emails that Plaintiffs sent to individual teachers   Formatted: Justified, Indent: Left: 0", First line: 0.5"


 explaining their religious choice to opt- out of BVSD human sexuality and transgender

 programming at SES by emphatically stating that SES would not be allowed, but she able to

 accommodate Plaintiff parents’ request to proactively opt their children out “from topics that might

 be offensive to Plaintiffs’ religious beliefs.” Ex. 2. Bedford later begrudgingly provided one fora

 Google link to an opt-out form [Ex. 8.] that was untimely and the form of which does not comply

 with BVSD written practices. Ex. 13 at pg. 4. However, the opt-out that Bedford offered applied

 only to the presentation of “Raven’s True Self” but not forto the Queer Kids Stuff videos or

 planned classroom discussions. Ex. 8.

        133.    BVSD Chief Communication Officer, Randy Barber explained, in part, “As a part

 of our commitment to diversity, BVSD has long allowed families to work with their schools and

 opt out of certain instructional events on a variety of topics. Instructional events are planned

 lessons, assemblies and/or guest speakers, with reference to content that families may wish to opt

 out of. It is not our expectation that families or students are able to opt out of spontaneous

 classroom discussions, including student expression or teachers responding to student questions.




                                                 25
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 26 of 37




 Schools are expected to specifically communicate with families in advance about assemblies and

 guest speakers.” Ex. 10.

        114.134.        This approach is deceptive in that it purports to offer an opt-out unless       Formatted: Justified, Indent: Left: 0", First line: 0.5"


 something spontaneous occurs in the classroom, but what it really does is make room fordesigned

 to facilitate unannounced classroom discussion of matters that are governed by BVSD health and

 sex ed. curricula. That is not “spontaneous,” it does not comply with BVSD policies, and it is

 discriminatory to Plaintiffs.

        115.135.        District Policies AC (Nondiscrimination/Equal Opportunity) 10/23/12, JB

 (Equal Educational Opportunities) 01/22/19, and JBB (Sexual Harassment), 10/23/12 provide that

 all members of the school community are treated with dignity and respect and that no student shall

 be subjected to discrimination or harassment under any district program or activity on the basis of,

 among others, religion. Ex. 12 at 16.

 116.   The Board of Education is committed to providing a safe learning and work environment

        where all members of the school community are treated with dignity and respect. No

        otherwise qualified student shall be excluded from participation in, be denied the benefits

        of, or be subjected to discrimination or harassment under any district program or activity

        on the basis of disability, race, creed, color, sex (which includes marital status), sexual

        orientation, gender identity/expression, national origin, religion, ancestry, need for

        special education services or physical characteristics.

 117.   Any student who believes he or she has been a victim of unlawful discrimination or

        harassment as defined in Board policy, or who has witnessed such unlawful

        discrimination or harassment, is encouraged to immediately report it to an administrator,




                                                  26
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 27 of 37




         counselor, teacher or the district's compliance officer and file a complaint as set forth in

         BVSD Regulation AC-R.

 118.    “[n]o student shall be subject to adverse treatment in retaliation for any good faith report

         of discrimination or harassment.” Id.

         136.    BVSD policies and practices in this area differ substantially in ways that are

 discriminatory to Plaintiffs.

         BVSD engaged in religious discrimination by presenting sex ed. materials to K-5th              Formatted: Justified, Indent: First line: 0.5"


 students, engaging in educational partnerships, and avoiding its own written policies in ways

 that harmed Plaintiffs because of Plaintiffs’ religious beliefs.

         119.137.        BVSD policy provides for “resource personnel” to oversee the sex ed.           Formatted: Justified, Indent: Left: 0", First line: 0.5"


 curriculum. Policy IGAI-R, “Resource personnel shall not advocate the use of specific community

 agencies nor special interest groups.” Ex. 20. Presumably, this is so that special interest groups

 cannot commandeer BVSD sex ed. policy. Ex. 20.

         120.138.        However, BVSD partners with, and even sponsors, the LGBTQIA+ special

 interest group, A Queer Endeavor (“AQE”).. Ex. 21.

         121.139.        AQEA Queer Endeavor operates out of the School of Education at CU-

 Boulder. They focus on training teachers and teachers-to-be to “queer the classroom.”

         140.    The concept of “queering the classroom” is, by design, in direct opposition to the

 beliefs of religious persons like Plaintiffs.

         122.141.        BVSD has worked with AQEA Queer Endeavor since about 2013.                     Formatted: Justified, Indent: Left: 0", First line: 0.5"


 According to the CU Boulder website, as of November 23, 2015, AQEA Queer Endeavor had

 visited 11 BVSD schools and, in the fall of that year, provided three professional development

 sessions (2.5 hours each) with all Boulder Valley School District principals. AQEA Queer



                                                  27
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 28 of 37




 Endeavor was contracted to provide a three-part Teacher Institute Series offered to all BVSD

 teachers during the 2015-2016 school year. Ex. 21.

           142.   As indicated above, BVSD policies do not provide for the presentation of human

 sexuality material to children below the fifth grade. Plaintiffs pointed out BVSD’s error in failing

 to consider transgender programming as human sexuality material and even went so far as to offer

 to help remove ongoing religious discrimination from the school system. Ex. 24.

           143.   BVSD Communication Director, Randy Barber, issued a March 20, 2019 email

 with broad distribution that alleges, among other things, that “[BVSD’s] practice is to allow

 families to opt out of this material….” However, that is the official policy—not the practice as

 BVSD representatives made clear by their many acts which were in conflict with that assertion.

 Ex. 27.

                                           RETALIATION

           BVSD engaged in discriminatory retaliation based on the basis of PlaintiffsPlaintiffs’       Formatted: Justified, Indent: First line: 0.5", Line spacing:
                                                                                                        Double

 sincerely held religious beliefs by disclosing sensitive student information in violation of

 FERPA and District Policies and by refusing to fully address Plaintiffs’ complaint and

 supplemental complaint.


 123.      BVSD policy is that AC-E2 complaints are to remain confidential.

 124.      Plaintiffs’ AC-E2 complaint contained information about Plaintiff minor students.

           144.   Bedford retaliated against Plaintiffs by revising what was to be a one-day special

 event on transgenderism for the kindergarten through fifth grade students to a two-day program.

 This adversely affected Plaintiffs, as was its design, because they then had to keep their students

 out of school for two days. Exs. 1, 17.




                                                  28
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 29 of 37




        125.145.          BVSD handbook provides that “[t]he staff and administrators of BVSD           Formatted: Justified, Indent: Left: 0", First line: 0.5"


 safeguard the educational records of students in accordance with the requirements of federal and

 state laws, and consistent with district policy.” [Ex. 12 at 13, 14.].

        146.    However, afterBVSD policy is that AC-E2 complaints and student records are to

 remain confidential.

        147.    Plaintiffs’ AC-E2 discrimination complaint contained information about Plaintiff

 minor students. Ex. 4.

        126.148.          On April 22, 2019 the Boulder Daily Camera published a storythe first of      Formatted: Justified, Indent: Left: 0", First line: 0.5"


 two articles and one “Staff Editorial” about the parent concerns regarding the transgender

 programming at SES and . Aside from its inaccuracies, the April 22, 2019 article included

 confidential information that Plaintiffs had shared only in their AC-E2 discrimination complaint

 [Ex. 4] and which could allow readers to connect the information to Plaintiffs, including Plaintiff

 minors,. The information was published the night before the BVSD board of education meeting

 where the board was to decide whether to hear Plaintiffs’ KE appeal. Plaintiff parents spoke with

 the journalist who published the storystories and learned that Randy Barber, BVSD’s Chief

 Communication Officer had simply provided a copy of Plaintiffs’ confidential AC-E2 complaint

 to her without so much as an open records request. The confidential discrimination complaint

 documents were part of the minor plaintiffs’ private student records. BVSD leaked them to retaliate

 and negatively affect the outcome of Plaintiffs’ administrative (KE) appeal. Ex. 10.

        127.149.          BVSD policy states that “[n]o student shall be subject to adverse treatment

 in retaliation for any good faith report of discrimination or harassment.” Ex. 12.

        128.150.          Yet, the climate at SES became decidedly caustic for the families who

 opposed BVSD’s transgender curricular endeavors.



                                                   29
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 30 of 37




        129.151.        BVSD teachers were overheard at school openly maligning the families

 who complained about the SES transgender materials in November 2018.

        130.152.        BVSD teachers and community members posted hostile messages online,

 including on the BVSD safe schools“Safe Schools” facebook page. What gets posted online can

 get back to children and harm them. That the lack of acceptance can be damaging to young people

 is a central concept forwarded by BVSD and AQE.A Queer Endeavor. Yet, BVSD did not hesitate

 to retaliate against Plaintiffs when given the opportunity to do so.

        131.153.        On April 22, 2019, the BVSD Safe Schools Initiative even posted a message

 on its facebook page pointedly calling for LGBTQ supporters to show up at the school board

 meeting the following night to oppose Plaintiffs, who it acknowledged had filed a religious

 discrimination complaint against BVSD. The post mischaracterized Plaintiffs’ complaint as anti-

 LGBTQIA+ students and falsely stated that Plaintiffs had leveled an attack onattacked them. It is

 quite possiblelikely that the story in the Boulder Daily Camera story that stemmed from Randy

 Barber’s providing of Plaintiffs’ confidential AC-E2 Complaint is what inflamed the person who

 posted this on the BVSD SSI facebook page. Ex. 23.

        132.154.        As if the retaliation of releasing personal, confidential information and

 stirring up a crowd to oppose Plaintiffs at a school board meeting was not enough, Rob Anderson

 and Robbyn Fernandez still refused to answer Plaintiffs’ complaint in a timely way and refused to

 answer certain issues raised. In fact, Rob Anderson, the BVSD superintendent and the compliance

 officer, failed to answer the central issues raised in the discrimination complaint. This could not

 have been an accidentEx. 3.

        133.155.        Plaintiffs, in vain, made numerous requests for timely and complete

 responses to their religious discrimination complaint. Ex. 3, 11.



                                                  30
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 31 of 37




          134.156.         BVSD appears to have realized that Plaintiffs were right about their

 concerns and decided to play games with Plaintiffs rather than respond substantively and

 meaningfully to their requests and concerns set forth in their discrimination complaint.

          135.157.         Throughout their initial emails and in their complaint and supplemental

 complaint, Plaintiffs repeatedly indicate that their complaints are based on their religious freedom

 and their faith. Still, Superintendent, Rob Anderson and Assistant Superintendent, Robbyn

 Fernandez state in emails that Plaintiffs complaints are not about religious discrimination. Ex. 6,

 Ex. 11, Ex. 25.

          158.     At the April 23, 2019 board meeting, BVSD allowed Plaintiffs to repeatedly be

 called hateful, homophobic, transphobic, and to be booed for their Plaintiffs’ religious beliefs.

          136.159.         Because of thetheir great mistreatment and systematic alienation of               Formatted: Justified, Indent: Left: 0", First line: 0.5"


 Plaintiffs by BVSD, Plaintiffs cannot return to Boulder Valley Schools.

                                 FIRST CLAIM FOR RELIEF                                                      Formatted: Indent: Left: 0"
          42 U.S.C. § 1983 – Violation of First Amendment Freedom of Religion                                Formatted: Justified, Indent: Left: 0", First line: 0.5"

          137.160.         Plaintiffs hereby incorporate all other paragraphs of this Complaint as if

 fully set forth herein.

          138.161.         The Free Exercise Clause of the First Amendment to the United States

 Constitution, as applied to the states by the Fourteenth Amendment, prohibits the State from

 abridging Plaintiffs’ rights to free exercise of religion.

          139.162.         Plaintiffs have sincerely held religious beliefs that govern their conduct and

 views.

          140.163.         PlaintiffsPlaintiffs’ religious views are sincerely held and do not inhibit the

 freedoms of others.




                                                     31
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 32 of 37




         141.164.        TheBVSD’s practice of Defendant BVSD of abandoning its written policies

 whenever it sees fit and with disregard, if not in view of to Plaintiffs’ religious beliefs violates

 Plaintiffs’ First Amend right to practice their religion and to be free from government impingement

 of their religion.

         142.165.        Defendant BVSD’sBVSD maintains unwritten practices of abandoning its

 written policies at its own convenience do not constitute neutral lawsand at the expense of general

 applicability. Rather, they are decidedly non-neutral, clearly favoring those with a particular view

 of sexuality and gender and decidedly disfavoring Plaintiffs and their rights.

         143.166.        BVSD lacks a compelling, legitimate, (or even rational) interest in its

 pattern of willfully ignoring its written policies which, presumably, exist to maintain the rule of

 law and of the civil rights of the families it exists to serve.

         167.    That BVSD has written policies that conflict with its practices shows its lack of a

 compelling interest in treating Plaintiffs the way that it has.

         144.168.        The BVSD practice of abandoning its official policies burdens Plaintiffs’          Formatted: Justified, Indent: Left: 0", First line: 0.5"


 sincerely held religious beliefs while at the same time setting up a pervasive system of

 individualized preference for those who do not hold religious views similar to those of Plaintiffs.

         145.169.        BVSD’s actions in this regard have caused, are causing, and will continue

 to cause Plaintiffs financial hardship as Plaintiffs have had to pull their children out of BVSD and

 engage in a combination of home educating and private schooling at great personal financial

 expense, the amount of which will be proved at trial.

         146.170.        Plaintiffs pray for relief against BVSD as hereinafter set forth in their prayer

 for relief.

                                  SECOND CLAIM FOR RELIEF                                                   Formatted: Indent: Left: 0"




                                                    32
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 33 of 37




       42 U.S.C. § 1983 – Violation of Fourteenth Amendment Right to Direct the Care and                     Formatted: Justified, Indent: Left: 0", First line: 0.5"
 Upbringing of Children

         147.171.          Plaintiffs hereby incorporate all other paragraphs of this Complaint as if

 fully set forth herein.

         148.172.          BVSD’s pattern and practice of avoiding compliance with its written

 policies deprived Plaintiff parents of their right to the care, control, and upbringing of their children

 as recognized by court decisions pursuant to the First and Fourteenth Amendments of the U.S.

 Constitution.

         149.173.          The denial of a parent’s ability to make fundamental decisions regarding

 her child’s education rises to the level of a constitutional violation. 5

         150.174.          The Due Process Clause of the Fourteenth Amendment guarantees

 heightened protection against government interference with certain fundamental rights and liberty

 interests, including the right of parents to direct their children’s upbringing.

         151.175.          Defendant BVSD interfered directly with Plaintiff parents’ rights in this

 regard and then refused to remedy the interference in the course of the administrative remedy

 process in which Plaintiffs, but not Defendant BVSD, engaged fully.

         152.176.          BVSD’s actions in this regard caused Plaintiffs emotional difficulty and

 financial hardship during and after the period of the 2018-2019 school year as Plaintiff parents had

 to pull their children out of BVSD schools and engage in a combination of home educating and

 private schooling at great personal financial expense, the amount of which will be proved at trial.




 5
  See Meadows v. Lake Travis Indep. Sch. Dist., 397 Fed.Appx. 1, 3 (5th Cir.2010) (unpublished)
 (per curiam), quoted in Doe v. Dallas Indep. Sch. Dist., 194 F. Supp. 3d 551, 561 (N.D. Tex.
 2016).
                                                    33
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 34 of 37




         153.177.          Plaintiff children, meanwhile, suffer greatly because of this deprivation and

 have lost countless friends in the process.

         154.178.          Plaintiffs pray for relief against BVSD as hereinafter set forth in their prayer

 for relief.

                                THIRD CLAIM FOR RELIEF                                                        Formatted: Indent: Left: 0"
         42 U.S.C. § 1983 – Violation of Fourteenth Amendment Equal Protection                                Formatted: Justified, Indent: Left: 0", First line: 0.5"

         155.179.          Plaintiffs hereby incorporate all other paragraphs of this Complaint as if

 fully set forth herein.

 156.    The BVSD transgender programming and curricula deny equal protection to parents who,

         for religious or other reasons, wish to exclude their children from the teachings.

         180.    The Fourteenth Amendment to the United States Constitution guarantees Plaintiffs             Formatted: Justified, Indent: Left: 0", First line: 0.5"


 the right to equal protection under the law.

         157.181.          Equal Protection Doctrine requires that similarly situated persons be treated

 similarly. However, religious Boulder Valley Schools parents in the District who wish, for

 religious reasons, to exclude their children from the problematic programming are not treated like

 non-religious parents.

 158.

         182.    Plaintiffs were similarly situated to other Boulder Valley Schools parents in that

 they had the right, and may have chosen, because of religious or for other reasons, to exclude their

 children from certain programming. The BVSD transgender programming and curricula, and the

 way that they are carried out, deny equal protection to Plaintiff (and other) parents who, for

 religious or other reasons, wish to exclude their children from the teachings.

         159.1. The Fourteenth Amendment to the United States Constitution guarantees Plaintiffs              Formatted: Justified, Indent: Left: 0", First line: 0.5"


 the right to equal protection under the law.

                                                     34
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 35 of 37




         160.183.          BVSD has abused its policies, and thereby Plaintiffs, through a systematic

 mechanism by which it favors some parents because of their beliefs while disfavoring others

 because of their beliefs.

         161.184.          BVSD’s actions in this regard have caused Plaintiffs emotional difficulty,

 physical difficulty, health difficulty, and financial hardship during and after the period of the 2018-

 2019 school year as Plaintiff parents had to pull their children out of BVSD schools and engage in

 a combination of home educating and private schooling at great personal financial expense and

 great health expense, the amount of which will be proved at trial.

         162.185.          Plaintiff children, meanwhile, suffer greatly because of this deprivation and

 have lost countless friends in the process.

         163.186.          Plaintiffs pray for relief against BVSD as hereinafter set forth in their prayer

 for relief.

                               FOURTH CLAIM FOR RELIEF                                                        Formatted: Indent: Left: 0"
                 42 U.S.C. § 1983 – Retaliation in Violation of Religious Liberty
                                                                                                              Formatted: Justified, Indent: Left: 0", First line: 0.5"
         164.187.          Plaintiffs hereby incorporate all other paragraphs of this Complaint as if

 fully set forth herein.

         165.188.          By filing a formal complaint in close adherence to BVSD policies and

 procedures, Plaintiffs were engaged in free speech and petitioning the government for a redress of

 grievances. Plaintiffs’ activities in this regard are constitutionally protected.

         166.189.          BVSD’s adverse action in violating Plantiffs’ rights under the United States

 Constitution and BVSD policies regarding the AC-E2 complaint process and the KE appeal

 process caused Plaintiffs to suffer injuries. It that would likely chill a person of ordinary firmness

 from continuing to engage in the activity of filing what is supposed to be a confidential complaint

 regarding discrimination where personal information about parents and their children, as well as

                                                     35
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 36 of 37




 sensitive subject matter, is shared. BVSD’s practices and actions whereby it disregarded Plaintiffs’

 rights, as well as its own stated policies, caused Plaintiffs relational difficulties and difficulties

 navigating what is otherwise a straightforward complaint process.

           167.190.     Plaintiffs had to repeatedly ask for responses to their complaints, and they

 never got those responses. This was a not-so-subtle demonstration of utter disregard for Plaintiffs’

 rights.

           168.191.     BVSD’s actions in this regard were intended and carried out in retaliation

 against Plaintiffs, whom it wrongly regards as hateful, uncaring, and anti- certain students.

           169.192.     BVSD’s actions resulted in Plaintiff children being pulled out ofhaving to

 flee their neighborhood school and school district, and it caused them to permanently and

 losinglose many valued relationships both towith students and teachers.

           170.193.     Plaintiffs pray for relief against BVSD as hereinafter set forth in their prayer

 for relief.

                                      PRAYER FOR RELIEF                                                    Formatted: Indent: Left: 0"


           171.194.     Plaintiffs pray for monetary damages in compensation for the expenses              Formatted: Justified, Indent: Left: 0", First line: 0.5"


 incurred in home educating their children up to a certain grade level and private educating their

 children after that grade level through high school, all of whom would attend BVSD schools were

 it not for BVSD’s actions in violation of their constitutional rights. These damages are both

 retrospective and prospective.

           172.195.     Plaintiffs pray for attorney fees and costs as set forth in 42 U.S.C. §1988,

 and for such other and further relief that the Court deems just and proper.

                                  [Attorney listed on following page.]




                                                  36
Case 1:20-cv-03399-RM-NRN Document 18-1 Filed 01/07/21 USDC Colorado Page 37 of 37




        Respectfully submitted this 31st day of December, 2020.
                                                                                                    Formatted: Indent: First line: 0.5"
                                              ILLUMINE LEGAL, LLC
                                              /s/ J. Brad Bergford
                                              J. Brad Bergford, CO Bar no. 42942
                                              Attorney at Law
                                              7887 E. Belleview Avenue, Suite 1100
                                              Denver, CO 80111
                                              Phone: 303.228.2241
                                              Email: brad@lawillumine.com
                                              Attorney for Plaintiffs



                                 CERTIFICATE OF SERVICE


        I hereby certify that on December 31, 2020, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF System. The Defendant’s documents are being served via

 email per the Defendant’s counsel’s agreement to waive formal service.

                                                     /s/ Michelle L. McMacken
                                                     Michelle McMacken
                                                                                                    Formatted: Font: +Body (Calibri)
                                                                                                    Formatted: Line spacing: single




                                                37
